Toal, Justice
(dissenting):
I respectfully dissent. Our appellate review of this administrative decision is limited to a determination of whether the Commission’s decision declining to require the City of Gaffney to apply for a Certificate of Public Convenience and Necessity was supported by substantial evidence. Substantial evidence under S. C. Code Ann. § l-23-380(g)(5) (Law Coop 1976) is neither a mere scintilla of evidence nor evidence viewed blindly from one side of a case, but rather is evidence which, considering the record as a whole, would allow reasonable minds to reach the conclusion that the administrative agency reached. Carroll v. Gaddy, 295 S. C. 426, 368 S. E. (2d) 909 (1988).
As set out in the majority opinion, Section 58-27-1230 requires that an electrical utility, seeking to extend electrical service, must apply for a Certificate of Public Convenience and Necessity unless the extension is into “territory contiguous to that already occupied by it and not receiving similar service from another electrical utility.” The Commission concluded that “the territory in which the customer was located was contiguous to territory already occupied by the City’s facilities located both along Highway 105 and within the municipal limits east of the customer’s location.” The majority opinion adopts the Commission’s factual determination that the City’s territory was contiguous. The majority then expands the Commission’s factual finding of the contiguity of the territory to encompass the entire unassigned territory. I find no evidence in the record which permits our Court to redraw the boundaries of the contiguous territory after the Commission has already made a factual determination. When reviewing an agency decision, our Court should not “substitute its judgment for that of the agency as to the weight of the evidence on questions of fact.” S. C. Code Ann. § l-23-380(g) (Law Co-op 1976). By redefining contiguous territory, the majority substituted its judgment for that of the agency, and impermissibly weighed the evidence.
*216Because the majority misapprehended the definition of contiguous territory, their analysis with respect to the second prong of the statutory test is also flawed. The similar service by Duke, upon which the majority relies in reversing the Commission’s decision, exists solely in the unassigned territory, which the Commission found was not contiguous territory. For the majority now to define contiguous territory to include all unassigned territory would prevent a utility from ever extending electrical service without first applying for a Certificate of Public Convenience and Necessity once another utility provides service to any area within the territory. I do not believe the majority’s interpretation of the statute comports with the legislative intent.
The determination of the meaning of contiguous territory and similar service is a factual issue. The determination of factual issues is within the province of the Commission. There is substantial evidence in the record which supports the Commission’s factual determinations. I would affirm the Commission’s decision and the decision of the Circuit Court.
Finney, J., concurs.